         CASE 0:21-cv-01796-JRT-TNL Doc. 1 Filed 08/05/21 Page 1 of 19

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA
                                MINNEAPOLIS DIVISION

APRIL QUAY,                                        §
individually and on behalf                         §      Civil Action No. _______________
of all others similarly situated                   §
                                                   §
       Plaintiff,                                  §      JURY TRIAL DEMANDED
                                                   §
v.                                                 §
                                                   §      COLLECTIVE ACTION
MONARCH HEALTHCARE                                 §      PURSUANT TO 29 U.S.C. § 216(b)
MANAGEMENT LLC.,                                   §
                                                   §
       Defendant.                                  §      CLASS ACTION PURSUANT TO
                                                   §      FED. R. CIV. P. 23

            ORIGINAL COLLECTIVE/CLASS ACTION COMPLAINT

       Plaintiff April Quay brings this action individually and on behalf of all current and

former nurses (hereinafter “Plaintiff and the Putative Class Members”) who worked for

Monarch Healthcare Management LLC (“Monarch” or “Defendant”), anywhere in the United

States, at any time during the relevant statutes of limitation through the final disposition of

this matter, to recover compensation, liquidated damages, and attorneys’ fees and costs

pursuant to the provisions of Sections 206, 207, and 216(b) of the Fair Labor Standards Act

of 1938, as amended 29 U.S.C. § 216(b), the Minnesota Fair Labor Standards Act, MINN.

STAT. ANN. § 177.25 et seq. (“MFLSA”), the Minnesota Payment of Wages Act, MINN. STAT.

ANN. § 181.101 et seq. (“MPWA”), and the Minnesota Code of Regulations on Wages and

Labor, MINN. R. 5200.0010 et seq. (“MCRW”) (collectively the “Minnesota Wage Statutes”).

       Plaintiff’s FLSA claims are asserted as a collective action under Section 16(b) of the

FLSA, 29 U.S.C. § 216(b), while the Minnesota state law claims are asserted as a class action

under Federal Rule of Civil Procedure 23. The following allegations are based on personal

knowledge as to Plaintiff’s own conduct and are made on information and belief as to the acts
             CASE 0:21-cv-01796-JRT-TNL Doc. 1 Filed 08/05/21 Page 2 of 19

of others.

                                                I.
                                             OVERVIEW

        1.       This is a collective action to recover overtime wages and liquidated damages

brought pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201–19 and a class

action pursuant to the laws of Minnesota, and FED. R. CIV. P. 23, to recover unpaid overtime

wages, straight-time wages, and other applicable penalties.

        2.       Plaintiff and the Putative Class Members are those persons who worked for

Monarch as non-exempt nurses and were responsible for assisting patients in Monarch

facilities, anywhere in the United States, at any time during the relevant statutes of limitation,

through the final disposition of this matter, and have not been paid for all hours worked nor

the correct amount of overtime in violation of state and federal law.

        3.       Although Plaintiff and the Putative Class Members have routinely worked in

excess of forty (40) hours per workweek, Plaintiff and the Putative Class Members have not

been paid overtime of at least one and one-half their regular rates for all hours worked in

excess of forty (40) hours per workweek.

        4.       During the relevant time period, Monarch knowingly and deliberately failed to

compensate Plaintiff and the Putative Class Members for all hours worked each workweek

and the proper amount of overtime on a routine and regular basis during the relevant time

periods.

        5.       Specifically, Monarch’s regular practice⎯including during weeks when Plaintiff

and the Putative Class Members worked in excess of 40 hours (not counting hours worked

“off-the-clock”)⎯was (and is) to automatically deduct a 30-minute meal-period from Plaintiff




Original Collective/Class Action Complaint                                            Page 2 of 19
              CASE 0:21-cv-01796-JRT-TNL Doc. 1 Filed 08/05/21 Page 3 of 19

and the Putative Class Members’ daily time even though they regularly worked (and continue

to work) “off-the-clock” through their meal-period breaks.

         6.       The effect of Monarch’s practices were (and are) that all time worked by

Plaintiff and the Putative Class Members was not (and is not) counted and paid; thus, Monarch

has failed to properly compensate Plaintiff and the Putative Class Members for all of their

hours worked and resultingly failed to properly calculate Plaintiff and the Putative Class

Members’ overtime under the FLSA and Minnesota state law.

         7.       Plaintiff and the Putative Class Members did not and currently do not perform

work that meets the definition of exempt work under the FLSA or Minnesota law.

         8.       Plaintiff and the Putative Class Members seek to recover all unpaid overtime,

liquidated damages, and other damages owed under the FLSA as a collective action pursuant

to 29 U.S.C. § 216(b), and to recover all unpaid straight-time and other damages owed under

the Minnesota Wage Statutes as a class action pursuant to Federal Rule of Civil Procedure 23.

         9.       Plaintiff also prays that all similarly situated workers (Putative Class Members)

be notified of the pendency of this action to apprise them of their rights and provide them an

opportunity to opt-in to this lawsuit.

         10.      Plaintiff also prays that the Rule 23 class is certified as defined herein, and that

Plaintiff Quay designated herein be named as the Class Representative for the Minnesota

Class.

                                                  II.
                                             THE PARTIES

         11.      Plaintiff April Quay (“Quay”) was employed by Monarch in Minnesota during

the relevant time period. Plaintiff Quay did not receive compensation for all hours worked or




Original Collective/Class Action Complaint                                                Page 3 of 19
             CASE 0:21-cv-01796-JRT-TNL Doc. 1 Filed 08/05/21 Page 4 of 19

the correct amount of overtime compensation for all hours worked in excess of forty (40)

hours per workweek.1

        12.       The FLSA Collective Members are those current and former nurses who were

employed by Monarch, anywhere in the United States, and at any time from August 5, 2018

through the final disposition of this matter, and have been subjected to the same illegal pay

system under which Plaintiff Quay worked and was paid.

        13.       The Minnesota Class Members are those current and former nurses who were

employed by Monarch in Minnesota, at any time from August 5, 2018 through the final

disposition of this matter, and have been subjected to the same illegal pay system under which

Plaintiff Quay worked and was paid.

        14.       Defendant Monarch Healthcare Management LLC is a foreign limited liability

company, licensed to and doing business in the state of Minnesota. Monarch Healthcare

Management LLC may be served through its registered agent for service of process: Joshua

Legum, 638 Southbend Avenue, Mankato, Minnesota 56001.

                                              III.
                                     JURISDICTION & VENUE

        15.       This Court has federal question jurisdiction over the FLSA claims pursuant to

28 U.S.C. § 1331 as this is an action arising under 29 U.S.C. §§ 201–19.

        16.       This Court has supplemental jurisdiction over the additional Minnesota state

law claims pursuant to 28 U.S.C. § 1367.

        17.       This Court has subject matter jurisdiction over this case pursuant to 28 U.S.C.

§ 1331 as this is an action arising under 29 U.S.C. §§ 201–19.




        1   The written consent of April Quay is attached hereto as Exhibit “A.”


Original Collective/Class Action Complaint                                            Page 4 of 19
            CASE 0:21-cv-01796-JRT-TNL Doc. 1 Filed 08/05/21 Page 5 of 19

        18.      This Court has personal jurisdiction over Monarch because the cause of action

arose within this district as a result of Monarch’s conduct within this District and Division.

        19.      Venue is proper in the District of Minnesota because this is a judicial district

where a substantial part of the events or omissions giving rise to the claim occurred.

        20.      Specifically, Monarch’s corporate headquarters are located in Mankato,

Minnesota which is located within this District and Division.

        21.      Venue is therefore proper in this Court pursuant to 28 U.S.C. § 1391(b).

                                            IV.
                                     ADDITIONAL FACTS

        22.      Defendant Monarch Healthcare Management LLC provides short term

rehabilitation and long-term healthcare services to its live-in patients throughout the state of

Minnesota.2

        23.      To provide its services, Monarch employed (and continues to employ)

numerous workers—including Plaintiff and the individuals that make up the putative or

potential class. While exact job titles may differ, these employees were subjected to the same

or similar illegal pay practices for similar work throughout the State of Minnesota.

        24.      Plaintiff Quay was employed by Monarch in Faribault, Minnesota from

approximately July of 2018 until January of 2020.

        25.      Plaintiff and the Putative Class Members are (or were) non-exempt nurses

employed by Monarch for the relevant time-period preceding the filing of this Complaint

through the final disposition of this matter.




        2   https://monarchmn.com/


Original Collective/Class Action Complaint                                             Page 5 of 19
          CASE 0:21-cv-01796-JRT-TNL Doc. 1 Filed 08/05/21 Page 6 of 19

        26.     Importantly, none of the FLSA exemptions relieving a covered employer (such

as Monarch) of the statutory duty to pay its employees overtime at one and one-half times the

regular rate of pay apply to Plaintiff or the Putative Class Members.

        27.     Moreover, Plaintiff and the Putative Class Members are similarly situated with

respect to their job duties, their pay structure and, as set forth below, the policies of Monarch

resulting in the complained of FLSA and Minnesota Wage Statutes violations.

        28.     Plaintiff and the Putative Class Members are non-exempt nurses who were (and

are) paid by the hour.

        29.     Plaintiff and the Putative Class Members typically worked approximately twenty

(20) to forty (40) “on-the-clock” hours per week.

        30.     In addition to their twenty (20) to forty (40) “on-the-clock” hours, Plaintiff and

the Putative Class Members worked up to four (4) hours “off-the-clock” per week and have

not been compensated for that time.

                                      Unpaid Lunch Breaks

        31.     Monarch has a policy wherein it automatically deducts at least one, and as many

as two, 30-minute meal periods from Plaintiff and the Putative Class Members’ daily time.

        32.     Non-exempt Nurses, such as Plaintiff and the Putative Class Members,

automatically have thirty (30) minutes per day for a meal period deducted from his or her

hours worked if they work eight (8) or fewer hours in a day. Monarch will deduct one full hour

for a meal period from Plaintiff and the Putative Class Members’ hours worked if they work

more than eight (8) hours in a day.

        33.     Moreover, Monarch does not completely relieve Plaintiff and the Putative Class

Members from duty during their day for the purposes of taking a meal break. Plaintiff and the

Putative Class Members are required to perform duties, whether active or inactive, during all

Original Collective/Class Action Complaint                                             Page 6 of 19
          CASE 0:21-cv-01796-JRT-TNL Doc. 1 Filed 08/05/21 Page 7 of 19

hours of their shift and frequently are unable to receive sufficient time to eat a meal due to

their constant patient calls and duties.

        34.     Although Monarch does allow Plaintiff and the Putative Class Members to

apply for a meal period correction when they are completely unable to take any amount of

time off during their day for a meal break, these requests are frequently denied by supervisors.

        35.     Specifically, Monarch supervisors regularly deny requests, claiming they cannot

approve the request because the requesting Plaintiff or Putative Class Member cannot prove

they did not take a break. Supervisors in this way, ignore the evidence before them (the

worker’s report) and impermissibly shift the burden of proof to Plaintiff and the Putative Class

Members to prove a negative.

        36.     Monarch was (and continues to be) aware that Plaintiff and the Putative Class

Members regularly worked (and continue to work) through their meal periods without pay in

violation of the FLSA and the Minnesota Acts.

        37.     When calculating Plaintiff and the Putative Class Members’ hours each pay

period, Monarch deducted (and continues to deduct) thirty minutes to one hour from Plaintiff

and the Putative Class Members’ daily on-the-clock hours in violation of the FLSA.

        38.     In other words, for each 3-day workweek, Monarch deducted (and continue to

deduct) a minimum of 1.5 hours from each workweek’s total “on-the-clock” hours. For a 5-

day workweek, Monarch deducted (and continue to deduct) a minimum of 2.5 hours from

each workweek’s total “on-the-clock” hours.

        39.     Monarch’s systematic deduction of 30-minute to one hour meal periods from

Plaintiff and the Putative Class Members’ “on-the-clock” time resulted (and continues to

result) in Plaintiff and the Putative Class Members working straight time hours and overtime




Original Collective/Class Action Complaint                                           Page 7 of 19
          CASE 0:21-cv-01796-JRT-TNL Doc. 1 Filed 08/05/21 Page 8 of 19

hours for which they were (and are) not compensated at the rates required by the FLSA and

the Minnesota Wage Statutes.

        40.     Monarch’s systematic deduction of 30-minute to one hour meal periods from

actual hours worked at or below forty (40) hours per workweek and actual hours worked in

excess of 40 hours per workweek deprived (and continues to deprive) Plaintiff and the Putative

Class Members of the required and proper amount of straight time pay and overtime pay in

violation of the FLSA and Minnesota Wage Statutes.

        41.     For example, during the month of August of 2018, Plaintiff regularly worked

more than forty (40) hours each week, including time worked through meal periods, but was

not paid overtime compensation for each hour worked in excess of forty (40) in those

workweeks because Monarch automatically deducted meal periods that she worked through

from her pay.

        42.     As a result of Monarch’s failure to compensate Plaintiff and the Putative Class

Members for performing work “off-the-clock,” Plaintiff and the Putative Class Members

worked straight time hours and overtime hours for which they were not compensated.

        43.     Monarch’s failure to compensate Plaintiff and the Putative Class Members for

their “off-the-clock” straight time hours violated (and continues to violate) the Minnesota

Wage Statutes.

        44.     Monarch’s failure to compensate Plaintiff and the Putative Class Members for

their “off-the-clock” overtime hours violated (and continues to violate) the FLSA.

        45.     Monarch knew or should have known that it was (and is) miscalculating Plaintiff

and the Putative Class Members’ regular rates of pay and that the proper amount of overtime

compensation was not being paid to Plaintiff and the Putative Class Members in violation of

the FLSA.

Original Collective/Class Action Complaint                                           Page 8 of 19
          CASE 0:21-cv-01796-JRT-TNL Doc. 1 Filed 08/05/21 Page 9 of 19

        46.     Monarch knew or should have known that its failure to pay the correct amount

of straight time and overtime to Plaintiff and Putative Class Members would cause, did cause,

and continues to cause financial injury to Plaintiff and the Putative Class Members.

        47.     Monarch knew or should have known that causing and/or requiring Plaintiff

and the Putative Class Members to perform necessary work “off-the-clock” would cause, did

cause, and continues to cause financial injury to Plaintiff and the Putative Class Members.

        48.     Because Monarch did not pay Plaintiff and the Putative Class Members time

and a half for all hours worked in excess of forty (40) in a workweek, Monarch’s pay policies

and practices willfully violate the FLSA.

        49.     Because Monarch did not pay Plaintiff and the Putative Class Members for all

straight-time hours worked, Monarch’s pay policies and practices also willfully violate the

Minnesota Wage Statutes.

                                            V.
                                     CAUSES OF ACTION

                                       COUNT ONE
                        (Collective Action Alleging FLSA Violations)

A.      FLSA COVERAGE

        50.     Paragraphs 1–49 are fully incorporated herein.

        51.     The FLSA Collective is defined as:

        ALL NON-EXEMPT NURSES WHO WORKED FOR MONARCH
        HEALTHCARE MANAGEMENT LLC, ANYWHERE IN THE
        UNITED STATES, AT ANY TIME FROM AUGUST 5, 2018
        THROUGH THE FINAL DISPOSITION OF THIS MATTER (“FLSA
        Collective” or “FLSA Collective Members”).

        52.     At all times hereinafter mentioned, Monarch has been an employer within the

meaning of Section 3(d) of the FLSA, 29 U.S.C. § 203(d).




Original Collective/Class Action Complaint                                         Page 9 of 19
         CASE 0:21-cv-01796-JRT-TNL Doc. 1 Filed 08/05/21 Page 10 of 19

        53.     At all times hereinafter mentioned, Monarch has been an enterprise within the

meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

        54.     At all times hereinafter mentioned, Monarch has been an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of Section 3(s)(1)

of the FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has had employees engaged in the

operation of a hospital and commerce or in the production of goods for commerce, or

employees handling, selling, or otherwise working on goods or materials that have been moved

in or produced for commerce by any person, or in any closely related process or occupation

directly essential to the production thereof, and in that that enterprise has had, and has, an

annual gross volume of sales made or business done of not less than $500,000.00 (exclusive

of excise taxes at the retail level which are separately stated).

        55.     Specifically, Monarch operates numerous assisted living facilities, purchases

materials through commerce, transports materials through commerce and on the interstate

highways, and conducts transactions through commerce, including the use of credit cards,

phones and/or cell phones, electronic mail and the Internet.

        56.     During the respective periods of Plaintiff and the FLSA Collective Members’

employment by Monarch, these individuals provided services for Monarch that involved

interstate commerce for purposes of the FLSA.

        57.     In performing the operations hereinabove described, Plaintiff and the FLSA

Collective Members were engaged in commerce or in the production of goods for commerce

within the meaning of §§ 203(b), 203(i), 203(j), 206(a), and 207(a) of the FLSA. 29 U.S.C. §§

203(b), 203(i), 203(j), 206(a), 207(a).




Original Collective/Class Action Complaint                                        Page 10 of 19
            CASE 0:21-cv-01796-JRT-TNL Doc. 1 Filed 08/05/21 Page 11 of 19

        58.     Specifically, Plaintiff and the FLSA Collective Members are (or were) non-

exempt nurses who assisted Monarch’s customers and employees throughout the United

States. 29 U.S.C. § 203(j).

        59.     At all times hereinafter mentioned, Plaintiff and the FLSA Collective Members

are (or were) individual employees who were engaged in commerce or in the production of

goods for commerce as required by 29 U.S.C. §§ 206–07.

        60.     The proposed class of similarly situated employees, i.e. FLSA collective

members, sought to be certified pursuant to 29 U.S.C. § 216(b), is defined in Paragraph 51.

        61.     The precise size and identity of the proposed class should be ascertainable from

the business records, tax records, and/or employee and personnel records of Monarch.

B.      FAILURE TO PAY WAGES AND OVERTIME UNDER THE FAIR LABOR
        STANDARDS ACT

        62.     Monarch violated provisions of Sections 6, 7 and 15 of the FLSA, 29 U.S.C. §§

206, 207, and 215(a)(2) by employing individuals in an enterprise engaged in commerce, the

operation of a hospital, or in the production of goods for commerce within the meaning of

the FLSA for workweeks longer than forty (40) hours without compensating such non-exempt

employees for all the hours they worked in excess of forty (40) hours per week at rates at least

one and one-half times the regular rates for which they were employed.

        63.     Moreover, Monarch knowingly, willfully, and with reckless disregard carried out

its illegal pattern of failing to pay Plaintiff and other similarly situated employees the proper

amount of overtime compensation for all hours worked over forty (40) each week. 29 U.S.C.

§ 255(a).

        64.     Monarch knew or should have known its pay practices were in violation of the

FLSA.



Original Collective/Class Action Complaint                                          Page 11 of 19
         CASE 0:21-cv-01796-JRT-TNL Doc. 1 Filed 08/05/21 Page 12 of 19

        65.     Monarch is a sophisticated party and employer, and therefore knew (or should

have known) its pay policies were in violation of the FLSA.

        66.     Plaintiff and the FLSA Collective Members, on the other hand, are (and were)

unsophisticated laborers who trusted Monarch to pay them according to the law.

        67.     The decision and practice by Monarch to not pay Plaintiff and the FLSA

Collective Members overtime for all hours worked over forty (40) each week was willful, and

was not reasonable nor in good faith.

        68.     Accordingly, Plaintiff and the FLSA Collective Members are entitled to be paid

overtime wages for all hours worked in excess of forty (40) hours per workweek pursuant to

the FLSA in an amount equal to one-and-a-half times their regular rate of pay, plus liquidated

damages, attorneys’ fees and costs.

C.      COLLECTIVE ACTION ALLEGATIONS

        69.     All previous paragraphs are incorporated as though fully set forth herein.

        70.     Pursuant to 29 U.S.C. § 216(b), this is a collective action filed on behalf of

Monarch’s employees who are (or were) similarly situated to Plaintiff with regard to the work

they performed and the manner in which they were paid.

        71.     Other similarly situated employees of Monarch have been victimized by

Monarch’s patterns, practices, and policies, which are in willful violation of the FLSA.

        72.     The FLSA Collective Members are defined in Paragraph 51.

        73.     Monarch’s failure to pay Plaintiff and the FLSA Collective Members overtime

compensation at the rates required by the FLSA, results from generally applicable policies and

practices of Monarch’s, and does not depend on the personal circumstances of Plaintiff or the

FLSA Collective Members.




Original Collective/Class Action Complaint                                          Page 12 of 19
         CASE 0:21-cv-01796-JRT-TNL Doc. 1 Filed 08/05/21 Page 13 of 19

        74.      Thus, Plaintiff’s experiences are typical of the experiences of the FLSA

Collective Members.

        75.      The specific job titles or precise job requirements of the various FLSA

Collective Members does not prevent collective treatment.

        76.      All of the FLSA Collective Members—regardless of their specific job titles,

precise job requirements, rates of pay, or job locations—are entitled to be properly

compensated their overtime wages for all hours worked in excess of forty (40) each week.

        77.      Although the issues of damages may be individual in character, there is no

detraction from the common nucleus of liability facts.

        78.      Absent a collective action, many members of the proposed FLSA collective will

not likely obtain redress of their injuries and Monarch will retain the proceeds of their

violations.

        79.      Moreover, individual litigation would be unduly burdensome to the judicial

system. Concentrating the litigation in one forum will promote judicial economy and parity

among the claims of the individual members of the classes and provide for judicial consistency.

        80.      Accordingly, the FLSA collective of similarly situated plaintiffs should be

certified as defined as in Paragraph 51 and notice should be promptly sent.

                                       COUNT TWO
              (Class Action Alleging Violations of the Minnesota Wage Statutes)

A.      MINNESOTA COVERAGE

        81.      Paragraphs 1-80 are incorporated as though fully set forth herein.

        82.      The Minnesota Class is defined as:

        ALL NON-EXEMPT NURSES WHO WORKED FOR MONARCH
        HEALTHCARE MANAGEMENT LLC, ANYWHERE IN THE
        STATE OF MINNESOTA, AT ANY TIME FROM AUGUST 5, 2018



Original Collective/Class Action Complaint                                            Page 13 of 19
           CASE 0:21-cv-01796-JRT-TNL Doc. 1 Filed 08/05/21 Page 14 of 19

        THROUGH THE FINAL DISPOSITION OF THIS MATTER
        (“Minnesota Class” or “Minnesota Class Members”).

        83.     At all times hereinafter mentioned, Monarch has been an employer within the

meaning of the Minnesota Wage Statute. See MINN. STAT. ANN. § 177.23; 177.24, and 181.171,

subd. 4.

        84.     At all times hereinafter mentioned, the Plaintiff Quay and the Minnesota Class

Members have been employees within the meaning of the Minnesota Wage Statute. See

MINN. STAT. ANN. § 177.23; 177.24; and 181.171, subd. 4.


B.      FAILURE TO PAY WAGES IN ACCORDANCE WITH THE MINNESOTA
        WAGE STATUTES

        85.     All previous paragraphs are incorporated as though fully set forth herein.

        86.     The Minnesota Wage Statutes require employers to pay non-exempt employees

1.5 times the regular rate of pay for all hours worked over 48 in a workweek. See MINN. STAT.

ANN. § 177.25.

        87.     Monarch suffered and permitted Plaintiff and the proposed Minnesota Class to

work more than 48 hours in a workweek without proper overtime compensation as required

by the Minnesota Wage Statutes.

        88.     Monarch knew or showed reckless disregard for the fact that it failed to pay

these individuals overtime compensation, constituting a willful violation of the Minnesota

Wage Statutes.

        89.     Monarch’s failure to comply with the Minnesota Wage Statutes overtime

protections caused Plaintiff and the proposed Minnesota Class to suffer loss of wages and

interest thereon.




Original Collective/Class Action Complaint                                          Page 14 of 19
         CASE 0:21-cv-01796-JRT-TNL Doc. 1 Filed 08/05/21 Page 15 of 19

        90.     The Minnesota Wage Statutes also require employers to pay their employees all

wages due at least once each calendar month. See MINN. STAT. ANN. § 181.101(a).

        91.     According to the, “[w]ages are actually earned and unpaid if the employee was

not paid for all time worked at the employee's regular rate of pay . . .” MINN. STAT. ANN. §

181.113(a); 181.114.

        92.     Because Monarch willfully failed to timely pay the Plaintiff Quay and the

Minnesota Class Members all of their earned wages for time they spent working through their

meal breaks Monarch is in violation of the Minnesota Wage Statutes. See MINN. STAT. ANN.

§§ 181.101; 181.113; 181.114.

        93.     Monarch further willfully violated the Minnesota Wage Statutes by failing to

provide a meal break to Plaintiff Quay and the Minnesota Class Members when they worked

for eight or more consecutive hours. See MINN. STAT. ANN. § 177.254.

        94.     Monarch failed to provide bona fide meal breaks under the Minnesota Wage

Statutes because Plaintiff Quay and the Minnesota Class Members were not completely

relieved of duty for the purposes of eating regular meals but instead remained on duty and

were frequently interrupted by calls to duty. See MINN. R. § 5200.0120.

        95.     Plaintiff Quay and Minnesota Class Members have suffered damages and

continue to suffer damages as a result of Monarch’s acts or omissions as described herein;

though Monarch is in possession and control of necessary documents and information from

which Plaintiff Quay and the Minnesota Class Members would be able to precisely calculate

damages.

        96.     Plaintiff Quay, on behalf of themselves and the Minnesota Class Members, seek

recovery of their unpaid wages. See MINN. STAT. ANN. § 181.113(a); 181.114.




Original Collective/Class Action Complaint                                       Page 15 of 19
            CASE 0:21-cv-01796-JRT-TNL Doc. 1 Filed 08/05/21 Page 16 of 19

        97.     Plaintiff and the proposed Minnesota Class are entitled to unpaid overtime,

unpaid wages, liquidated damages, and attorney’s fees and costs under the Minnesota Wage

Statutes.

        98.     The proposed class of employees, i.e. putative class members sought to be

certified pursuant to the Minnesota Wage Statute, is defined in Paragraph 82.

        99.     The precise size and identity of the proposed class should be ascertainable from

the business records, tax records, and/or employee or personnel records of Monarch.

C.      MINNESOTA WAGE STATUTES CLASS ALLEGATIONS

        100.    All previous paragraphs are incorporated as though fully set forth herein.

        101.    Plaintiff Quay brings her Minnesota Wage Statute claims as a class action

pursuant to Federal Rule of Civil Procedure 23 on behalf of all similarly situated individuals

employed by Monarch who worked in Minnesota at any time since August 5, 2018.

        102.    Class action treatment of Plaintiff Quay’s Minnesota Wage Statutes claim is

appropriate because, as alleged below, all of Federal Rule of Civil Procedure 23’s class action

requisites are satisfied.

        103.    The number of Minnesota Class Members is so numerous that joinder of all

class members is impracticable.

        104.    Plaintiff Quay is a member of the Minnesota Class, her claims are typical of the

claims of other Minnesota Class Members, and she has no interests that are antagonistic to or

in conflict with the interests of other Minnesota Class Members.

        105.    Plaintiff Quay and her counsel will fairly and adequately represent the

Minnesota Class Members and their interests.

        106.    Class certification is appropriate under Federal Rule of Civil Procedure 23(b)(3)

because common questions of law and fact predominate over questions affecting only

Original Collective/Class Action Complaint                                           Page 16 of 19
           CASE 0:21-cv-01796-JRT-TNL Doc. 1 Filed 08/05/21 Page 17 of 19

individual class members and because a class action is superior to other available methods for

the fair and efficient adjudication of this litigation.

          107.   Accordingly, the Minnesota Class should be certified as defined in Paragraph

82.

                                              VI.
                                        RELIEF SOUGHT

          108.   Plaintiff Quay respectfully prays for judgment against Monarch as follows:

                 a.     For an Order certifying the FLSA Collective as defined in Paragraph 51

and requiring Monarch to provide the names, addresses, e-mail addresses, telephone numbers,

and social security numbers of all putative collective action members;

                 b.     For an Order approving the form and content of a notice to be sent to

the FLSA Collective Members advising them of the pendency of this litigation and of their

rights with respect thereto;

                 c.     For an Order pursuant to Section 16(b) of the FLSA finding Monarch

liable for unpaid back wages due to Plaintiff (and those FLSA Collective Members who have

joined in the suit), and for liquidated damages equal in amount to the unpaid compensation

found due to Plaintiff (and those FLSA Collective Members who have joined in the suit);

                 d.     For an Order certifying the Minnesota Class as defined in Paragraph 82

and designating Plaintiff Quay as the Class Representative of the Minnesota Class.

                 e.     For an Order pursuant to the Minnesota Wage Statutes awarding the

Minnesota Class Members attorneys fees, liquidated damages, and all other damages allowed

by law;

                 f.     For an Order awarding the costs of this action;

                 g.     For an Order awarding attorneys’ fees;



Original Collective/Class Action Complaint                                         Page 17 of 19
         CASE 0:21-cv-01796-JRT-TNL Doc. 1 Filed 08/05/21 Page 18 of 19

                h.      For an Order awarding pre-judgment and post-judgment interest at the

highest rates allowed by law;

                i.      For an Order awarding Plaintiff Quay a service award as permitted by

law;

                j.      For an Order compelling the accounting of the books and records of

Monarch, at Monarch’s expense; and

                k.      For an Order granting such other and further relief as may be necessary

and appropriate.



                                 DEMAND FOR JURY TRIAL

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff, those similarly

situated, and members of the proposed Minnesota Class demand a trial by jury.




Date: August 5, 2021                          Respectfully submitted,

                                              NICHOLS KASTER, PLLP

                                              s/Michele R. Fisher
                                              Michele R. Fisher, MN Bar No. 303069
                                              4700 IDS Center, 80 South 8th Street
                                              Minneapolis, MN 55402
                                              Telephone (612) 256-3200
                                              Fax (612) 215-6870
                                              fisher@nka.com

                                              Local Counsel


                                        By:   /s/ Clif Alexander
                                              Clif Alexander (application pro hac vice
                                              forthcoming)
                                              Texas Bar No. 24064805
                                              clif@a2xlaw.com

Original Collective/Class Action Complaint                                               Page 18 of 19
         CASE 0:21-cv-01796-JRT-TNL Doc. 1 Filed 08/05/21 Page 19 of 19

                                             Austin W. Anderson (application pro hac vice
                                             forthcoming)
                                             Texas Bar No. 24045189
                                             austin@a2xlaw.com
                                             ANDERSON ALEXANDER, PLLC
                                             819 N. Upper Broadway
                                             Corpus Christi, Texas 78401
                                             Telephone: (361) 452-1279
                                             Facsimile: (361) 452-1284

                                             Attorneys in Charge for Plaintiff and Putative
                                             Class Members




Original Collective/Class Action Complaint                                        Page 19 of 19
